                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


MICHAEL CLARK,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:16-CV-291-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under 42 U.S.C. §406(b) in the amount of $25,206.00, and refund to Plaintiff the smaller award
between this amount and the EAJA award.


This Judgment Filed and Entered on February 27, 2019, and Copies To:
Angela R. Cinski                                     (via CM/ECF electronic notification)
Lawrence Wittenberg                                  (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
February 27, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
